United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
DEPARTMENT OF THE NAVY,
CHARLESTON NAVAL SHIPYARD,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1917
Issued: January 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 15, 2006. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly issued a schedule award for an additional 32
percent impairment to the lungs for 99.84 weeks commencing October 20, 2004.
FACTUAL HISTORY
The Office accepted that appellant sustained asbestosis and pleurisy (without effusion or
current tuberculosis) as a result of his federal employment. He retired from federal employment
in September 1994. By decision dated September 5, 1997, the Office issued a schedule award
for an 18 percent impairment to the lungs. The award ran for 56.16 weeks from July 21, 1997.

Appellant’s attending physician, Dr. Cary Fechter, provided a report dated April 6, 2004,
providing results on pulmonary testing and indicating that he had a Class 4 lung impairment of
greater than 50 percent. The Office referred appellant to Dr. Robert Thomas, a pulmonary
specialist, for a second opinion examination. In a report dated October 20, 2004, Dr. Thomas
provided results on examination and pulmonary testing. He opined that appellant had a Class 3
(between 26 and 50 percent) lung impairment based on pulmonary test results. An Office
medical adviser, in a report dated November 17, 2004, opined that a 30 percent impairment to
the lungs was reasonable.
The Office found that a conflict in the medical evidence existed and the case was referred
to Dr. Steven Sahn for a referee examination. In a report dated January 20, 2005, Dr. Sahn
provided pulmonary results and diagnosed chronic obstructive pulmonary disease. The Office
requested that he provide an opinion as to the degree of impairment; he provided a brief report
dated February 7, 2005. Dr. Sahn stated that appellant had minimal restriction (four percent
based on lung volumes) due to pleural fibrosis secondary to asbestos exposure, with a major
impairment likely due to smoking. He did not provide further explanation.
Appellant was then referred to Dr. John Mitchell, a Board-certified pulmonary specialist,
for a referee examination. In a report dated April 22, 2005, Dr. Mitchell provided a history and
results on examination. He noted FEV1 (forced expiratory volume in the first second) at 36
percent of predicted (with increase to 42 percent with a bronchodilator) and FVC (forced vital
capacity) at 52 percent of predicted. Dr. Mitchell opined that appellant had Class 3 impairment,
an impairment of 26 to 50 percent.
An Office medical adviser indicated, in a May 11, 2005 report, that a 30 percent
impairment would be reasonable based on Dr. Mitchell’s findings. He also stated that the date of
maximum improvement was April 22, 2005 the date of Dr. Mitchell’s report.
In a brief report dated May 24, 2005, Dr. Mitchell noted that Dco (diffusing capacity for
carbon monoxide) testing was 35 percent of predicted, which would be Class 4 impairment, but
there was a correction for alveolar volume. Based on the FEV1 results, Dr. Mitchell found that
appellant had Class 3 impairment. He reiterated his opinion in a brief report dated
June 15, 2005.
By decision dated May 15, 2006, the Office issued a schedule award for 99.84 weeks of
compensation commencing October 20, 2004. The decision stated that the impairment was 64
percent of the lungs.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

2

the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.
Office procedures state that impairment to the lungs should be evaluated in accordance
with the A.M.A., Guides, insofar as possible, noting that the percentage of whole man
impairment will be multiplied by 312 weeks (twice the award for loss of function of one lung) to
obtain the number of weeks payable; all such awards will be based on the loss of use of both
lungs.3
ANALYSIS
The Office found a conflict between the attending physician, Dr. Fechter, a second
opinion examiner, and Dr. Thomas, with respect to the degree of lung impairment.4 The initial
physician chosen as a referee examiner, Dr. Sahn, did not provide an opinion that addressed the
issue. The Office then selected Dr. Mitchell who provided an April 22, 2005 report with
pulmonary test results. Under the A.M.A., Guides lung impairments using pulmonary function
tests are classified under Table 5-12.5 Class 3 impairment (26 to 50 percent) is for FVC of
between 51 to 59 percent, or FEV1 of 41 to 59 percent of predicted.6 Dr. Mitchell found an FVC
at 52 percent of predicted and an FEV1 of 42 percent of predicted.7 He noted a Dco would be a
Class 4 category (greater than 51 percent impairment), but explained there was a correction for
alveolar volume and, therefore, Class 3 was more appropriate.
The referee examiner provided a reasoned medical opinion indicating that appellant had a
Class 3 impairment of between 26 and 50 percent. The Office indicated that appellant was
entitled to the maximum of 50 percent for Class 3 impairment. Since the maximum for lung
impairment is 312 weeks of compensation, appellant was entitled to 156 weeks of compensation.

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a)(1) (August 2002).
4

The Act provides: If there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulation states that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).
5

A.M.A., Guides 107, Table 5-12.

6

Id.

7

The A.M.A., Guides indicate a bronchodialator may be used to determine FVC and FEV1 impairments. A.M.A.,
Guides 93.

3

The record indicated that appellant had received 56.16 weeks in his prior schedule award dated
September 15, 1997. Appellant was, therefore, entitled to 99.84 weeks of compensation.
On appeal, appellant noted that the Office stated, in the May 15, 2006 decision, that the
impairment was a 64 percent impairment of the lungs. This apparently represented the
impairment percentage to one lung (156 weeks), which is noted in the regulations.8 It is not clear
why the Office used this number, since Office procedures indicate the impairment is a
percentage of 312 weeks. The number of weeks of compensation, however, was correct.
Appellant had a 50 percent impairment to the lungs, had received 18 percent, therefore, was
entitled to an additional 32 percent or 99.84 weeks.
A remaining issue, however, is the date of maximum medical improvement. It is well
established that the period covered by a schedule award commences on the date that the
employee reaches maximum medical improvement from residuals of the employment injury.9
The determination of maximum improvement depends primarily on the medical evidence.10 The
award in this case ran from October 20, 2004 which was the date of examination by the second
opinion physician, Dr. Thomas. The referee examination was dated April 22, 2005 and the
Office medical adviser opined that this was the date of maximum improvement. The Office
provided no explanation for October 20, 2004 as the date of maximum medical improvement.
The case will be remanded to the Office to make a determination as to the proper period of the
award and the resulting pay rate for compensation purposes. After such further development as
the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
Appellant properly received an additional 99.84 weeks of compensation for a 50 percent
impairment to the lungs. The case will be remanded for further development as to the period of
the award.

8

20 C.F.R. § 10.404 (a) provides a maximum of 156 weeks of compensation for loss of use of one lung.

9

Albert Valverde, 36 ECAB 233, 237 (1984).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: January 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

